     Case 4:20-cv-00335-O Document 29 Filed 02/03/21                Page 1 of 2 PageID 593



                      UNITED STATES DISTRICT COURT
             NORTHERN DISTRICT OF TEXAS - FORT WORTH DIVISION

JOSEPH FRIEDHEIM,                                §
IASMIN FRIEDHEIM, and                            §
JF SOLUTIONS LTD.,                               §
     Plaintiffs/Counter-Defendants               §
                                                 §
v.                                               §           Civil Action No. 4:20-cv-335
                                                 §
THOMAS HOEBER and                                §
   Defendants/Counter-Plaintiffs                 §
HÖEBER MEDIA, LLC,                               §
    Defendant/Intervenor                         §

REQUEST TO AMEND SCHEDULING ORDER TO ELIMINATE COURT-ORDERED
     MEDIATION, or in the alternative, MOVE DEADLINE TO MEDIATE

        NOW COMES Plaintiffs, requesting that this Court allow the instant case to go forward

without mediation, and in support of this request show:

1.      Plaintiffs do not believe that this case is appropriate for mediation because it is unlikely

to significantly aid the parties in their settlement negotiations and will therefore be an

unnecessary delay and expenditure of resources. The parties and counsel are engaged in frequent

negotiations but have thus far been unable to reach a settlement.

2.      To mediate this case, the parties must at least complete discovery, which is still in its

initial stages. To attempt mediation before completing discovery would be fruitless, as the parties

have exaggerated views regarding the strength of their positions.

3.      Relevant facts are still being worked out because this case involves several Portuguese

witnesses, language barriers, and the Covid-19 inspired lockdown in Portugal. Acquiring the full

portrait of events has been difficult, e.g., Plaintiffs have recently received a Portuguese

Copyright Registration. Until the factual record solidifies, mediation is unlikely to succeed.



4:20-cv-335 Plaintiffs' Request to Avoid or Postpone Mediation                               Page 1
     Case 4:20-cv-00335-O Document 29 Filed 02/03/21              Page 2 of 2 PageID 594



4.      Though opposing counsel has stated it is opposed to elimination of the required

mediation, it does agree that a later deadline of August 31, 2021 would be acceptable.

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs hereby request that the Court

amend its Scheduling Order to eliminate the required deadline to mediate in this case, or in the

alternative, amend the deadline from March 31, 2021 to August 31, 2021.



Respectfully submitted,

By:
Warren V. Norred, Texas Bar No. 24045094
515 E. Border St., Arlington, TX 76001
Tel. (817) 704-3984, Fax. (817) 524-6686
wnorred@norredlaw.com
Attorney for Plaintiffs



CERTIFICATE OF CONFERENCE – I hereby certify that on February 3, 2021, I conferred
by email with Brian Casper, Counsel for Defendant Thomas Hoeber and Intervenor Hoeber
Media, LLC, who was opposed to the elimination of the mediation, but agreed to an amended
mediation deadline from March 31 to August 31, 2021.



By:
Warren V. Norred, Tx Bar: 24045094


CERTIFICATE OF SERVICE – I hereby certify that on February 3, 2021, I served this
document to Brian Casper, Counsel for Defendant Thomas Hoeber and Intervenor Hoeber
Media, LLC, via the Court's e-filing system.



By:
Warren V. Norred, Tx Bar: 24045094




4:20-cv-335 Plaintiffs' Request to Avoid or Postpone Mediation                           Page 2
